DETAILED ACTION
Introduction
This office action is in response to Applicant’s submission filed on July 7th, 2022. Claims 1-3, 6, 8-11, 14, and 16-19 are pending in the application. As such, claims 1-3, 6, 8-11, 14, and 16-19 have been examined
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with applicant’s representative Yalei Sun (Reg. No. 57,765) on July 18th, 2022.
Please amend claims 1, 9, and 17 as follows: 
In claim 1, line 9, “…adversarial network is trained by causing the speech detection model to…” should be modified to read “…adversarial network is trained by (i) causing the speech detection model to…”
In claim 9, line 11, “…adversarial network is trained by causing the speech detection model to…” should be modified to read “…adversarial network is trained by (i) causing the speech detection model to…”
In claim 17, line 11, “…adversarial network is trained by causing the speech detection model to…” should be modified to read “…adversarial network is trained by (i) causing the speech detection model to…”
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 2th, 2022 was filed after the mailing date of the Final Office Action on June 1st, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s response filed on July 7th, 2022 has been fully considered.
Applicant’s arguments, see pgs. 10-12 with respect to claims 1-3, 6, 8-11, 14, and 16-19 have been fully considered and are found persuasive. The rejection of claims 1-3, 6, 8-11, 14, and 16-19 has been respectfully withdrawn.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The teachings of Zurek et al. (U.S. Patent Application Publication 2019/0115019 A1, hereinafter “Zurek” and already of record), Chang et al. (U.S. Patent Application Publication 2019/0051310 A1, hereinafter “Chang” and already of record), Grondin et al. (2016, “Robust speech/non-speech discrimination based on pitch estimation for mobile robots,” hereinafter “Grondin” and already of record), and Pradeep et al. (U.S. Patent Application Publication 2018/0231653 A1, hereinafter “Pradeep and already of record) as specifically presented in the previous final office action mailed June 1st, 2022, have been fully reconsidered.
Independent claims 1, 9, and 17 are earnestly found allowable. Examiner respectfully notes that Zurek discloses a system for collecting a plurality of sound signals through a microphone array (Paragraph 42, lines 1-7), determining a first speech signal in the plurality of sound signals (Paragraph 44, lines 1-12: at least one audio input channel that has a highest level of speech is established as the relevant audio source (i.e. first speech signal)), and performing signal separation on the first speech signal to obtain a second speech signal (Paragraph 45, line 1-4: noise reduction (i.e. signal separation) is performed on the relevant audio source (i.e. first speech signal); also Paragraph 41, line 19-20: the resulting improved signal (i.e. second speech signal) is then provided to VAU 119), wherein performing the signal separation includes determining a difference between the first speech signal and a noise template of the plurality of signals (Paragraph 41: the other channels are used as a noise reference (i.e. noise template) to perform noise reduction; that is, the other channels are being used as a point of comparison, which involves determining a difference between the noise reference and the audio source (i.e. first speech signal)).
In addition, Chang discloses a method for reconstructing a speech signal (Paragraph 2: “restoring a lost packet of a voice signal”) through a distortion recovery model (Paragraph 7, line 6-10: the trained generative model is used to restore a lost packet in a signal). The method comprises determining a spectrum (Paragraph 33-34: A Fourier transform is used in the process of feature vector extraction) for the input signal, as well as obtaining the distortion recovery model by training a generative adversarial network (Chang, Paragraph 61) that includes a distortion discrimination model (Paragraph 8: Chang describes a classification (i.e. discrimination) model) and the adversarial distortion recovery model (Paragraph 9: Chang describes a generative (i.e. recovery) model). The training is based on a clean speech signal and a distorted speech signal (Paragraph 61: training is performed based on feature vectors extracted from data corresponding to real voice signals (i.e. speech signals). The training involves comparison to an original voice signal (i.e. clean speech signal) as well as a voice signal with a lost packet (i.e. distorted speech signal)), wherein the distortion discrimination model distinguishes the distorted speech signal from the clean speech signal (Paragraph 37-38: the classification (i.e. discrimination) model classifies (i.e. distinguishes) data corresponding to a real voice (i.e. clean speech) signal and fake data (i.e. distorted speech signal) generated through the generative model) as well as reconstruction on the distorted speech signal by the distortion recovery model to be less distinguishable from the clean speech signal by the distortion discrimination model (Paragraph 38-38: a generative model estimates the data of a lost packet so that data generated through the generative model is classified as data corresponding to a real voice signal in the classification model). Chang teaches that their method is effective for concealing packet loss (Paragraph 64, see also Table 1, Table 2) which can restore a lost packet to a natural voice signal close to a real voice (Paragraph 33).
Furthermore, Grondin teaches a system for speech/non-speech discrimination directed towards enhancing the extraction of information from sound sources (Introduction, Paragraph 1). Notably, Grondin teaches discriminating between speech and non-speech using a speech detection model (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features: Grondin describes a “classification method” (i.e. model)) that is obtained by training based on a clean speech signal and a pure noise signal (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features, Simulation: Grondin discusses the use of reference signals consisting of male and female speech (i.e. clean speech signals) and daily event sounds (i.e. pure noise signals). While Grondin also notes that no explicit training is required for the proposed classification system, Grondin also notes that the parameter r0 is chosen empirically (that is, capable of being chosen via training)), wherein the signal type is a speech signal or a noise signal (Speech/Non-Speech Discrimination Based on Pitch Estimation and MFCC features, Paragraph 4; also Equation 8: Grondin teaches a function that outputs a 1 for a voiced frame (i.e. speech signal) and 0 for an unvoiced frame (i.e. pure noise signal).
Additionally, Pradeep discusses an entity-tracking computing system that may implement voice activity detection (i.e. speech detection) to identify the presence or absence of human speech (Paragraph 69: i.e. detecting a signal type corresponding to a sound signal). In addition, Pradeep notes the use of Generative Adversarial Networks as a technology that may be utilized by their system (Paragraph 42: the entity identifier 104, person identifier 105, and other processing modules may utilize a GAN). 
Notwithstanding, said aforementioned teachings are respectfully reconsidered and found to fail to teach or fairly suggest either individually or in reasonable combination the present limitations in independent claims 1, 9, and 17 as specifically amended and recited.
Similarly, dependent claims 2-3, 6, 8, 10-11, 14, 16, and 18-19 further limit allowable independent claims 1, 9, and 17 correspondingly, and thus they are also found allowable over the prior art of record by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Korjani (U.S. Patent no. 10,614,827 B1) teaches a method for filtering noise from noisy speech data. Notably, Korjani teaches subtracting (i.e. determining a difference) a noise profile (i.e. noise template) from the spectral envelope for the noisy speech (Col. 4, lines 25-37).
Sriram et al. (U.S. Patent Application Publication 2019/0130903 A1) teaches a system that utilizes a generative adversarial network to enable robust speech recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J KIM whose telephone number is (571)272-4442. The examiner can normally be reached M-F 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER JOONGIE KIM/Examiner, Art Unit 2655                                                                                                                                                                                                        
/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655